PER CURIAM
This is a dissolution of marriage case in which wife appeals certain aspects of the trial court’s decree relating to property division and spousal support. On de novo review, we find it appropriate to modify the property division as follows:
1. Paragraph 1 of the amended decree of dissolution is amended by deleting the following language:
“One-half share of Respondent’s inheritance from the Estate of Emil B. Folz, Lane County Circuit Court Probate Number 50-81-02118, Respondent’s inheritance shall be divided equally between the parties pursuant to this Decree after the attorney’s fees to Respondent’s attorney, Randall Thwing, are paid.”
2. Paragraph 2 of the amended decree of dissolution is modified by deleting the words “one-half share of’ preceding the words “Respondent’s inheritance from the Emil B. Folz estate.”
In all other respects the decree is affirmed.
Decree modified to award wife her entire inheritance from the Folz estate; affirmed as modified. Costs to appellant.